Case 1:18-cv-01043-KAJ Document 808 Filed 12/02/20 Page 1 of 3 PagelD #: 38903

Case 1:18-cv-01043-KAJ Document 807 Filed 11/30/20 Page 1 of 3 PagelD #: 38900

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

NOVARTIS PHARMACEUTICALS
CORPORATION

Plaintiff,
v. CONS. CIVIL ACTION NO, 18-1043-KAJ
APOTEX INC., et al,

Defendants.

 

 

[PROPOSED] FINAL JUDGMENT AND ORDER OF INJUNCTION

WHEREAS, on July 16, 2018, Plaintiff Novartis Pharmaceuticals Corporation
(“Plaintiff”) brought the above action (the “Action”) against Defendants Apotex, Inc. and Apotex
Corp. (collectively, “Apotex” or “Defendant”) (Plaintiff and Defendant are each referred to
herein as a “Party” or collectively as the “Parties”), alleging infringement of U.S. Patent No.
9,187,405 (“the 405 patent”) based on Apotex’s submission of ANDA No. 207993 for
fingolimod 0.5 mg capsules;

WHEREAS, on February 7, 2020, Plaintiff and Defendant agreed to terms and conditions
representing a negotiated settlement of this action and have set forth those terms and conditions
in a confidential Settlement and License Agreement (the “Settlement Agreement”).

WHEREAS, for the purposes of this action only, Defendant does not dispute the validity
and enforceability of the ‘405 Patent; and

WHEREAS, on September 11, 2020 (D.I. 780), the Court entered its final judgment in

this Action;

ME1 35103671v.1
Case 1:18-cv-01043-KAJ Document 808 Filed 12/02/20 Page 2 of 3 PagelD #: 38904

Case 1:18-cv-01043-KAJ Document 807 Filed 11/30/20 Page 2 of 3 PagelD #: 38901

IT IS ORDERED AND ADJUDGED that:

1. By virtue of the license granted by Novartis to Apotex as part of the Settlement Agreement,
judgment is entered that there no longer exists a cause of action for infringement of the ’405
Patent by the accused product (the subject of Abbreviated New Drug Application No.
207993).

2. This Final Judgment and Order of Injunction constitutes a “consent decree” pursuant to 21
U.S.C. § 355(j)(5)(B)(iii)(1)(bb), such that Final Approval of Apotex’s Abbreviated New
Drug Application No. 207993 under 21 U.S.C. § 355(j)(2)(A)(vii)(IV) may be granted on the
date that this Final Judgment and Order of Injunction is entered.

3. Pursuant to the terms of the Settlement Agreement, all claims and counterclaims by Apotex
or against Apotex are dismissed WITH PREJUDICE.

4. This Court retains jurisdiction over all disputes arising out of the Settlement Agreement.

5. Except as authorized under the Settlement Agreement, Apotex, and its affiliates, are hereby
enjoined from directly or indirectly passing title or delivering to customers in the United
States the accused product (the subject of Abbreviated New Drug Application No. 207993)
prior to the expiration of the ‘405 patent.

6. The injunction described in the foregoing paragraph shall take effect immediately upon entry
of this Final Judgment and Order of Injunction.

7. During the term of the injunction, the Court retains jurisdiction over this action, including
implementation of, or disputes arising out of, this Final Judgment and Order of Injunction.

8. Each Party shall each bear its and their own costs and attorney fees.

ME1 35103671v.1
Case 1:18-cv-01043-KAJ Document 808 Filed 12/02/20 Page 3 of 3 PagelD #: 38905

Case 1:18-cv-01043-KAJ Document 807 Filed 11/30/20 Page 3 of 3 PagelD #: 38902

9, Novartis and Apotex each expressly waive any right to appeal or otherwise move for relief

from this Final Judgment and Order of Injunction.

Dated: 2/3 > // 20

 

. ’
The Hoporab'e Kent A. Jofdan Circuit Judge
Sitting (by Designation

ME1 35103671v.1
